Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, except that a certified copy of the information shall be substituted in place of the original information, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Rabin, M. M. Frank, McNally and Stevens, JJ.